Per Curiam.
The court at special term had discretionary power to make the order appealed from. The court last referred to in § 1189 of the Code of Civil Procedure is the trial court and the court at special term.
No such inference as is claimed by the appellant can fairly be drawn from the fact of the appearance in the Code of sections 3016 and 3176. These provisions were incorporated in the Code in order to make it matter of absolute right for a prevailing party to remit part of a verdict, and to render an application to the court unnecessary. In other proper cases the application is addressed to the discretion, of the court. It does not appear that there was an improper exercise of discretion in granting the order. It should, therefore, be affirmed.